            Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 1 of 40




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 TEXAS DEMOCRATIC PARTY, GILBERTO                    §
 HINOJOSA, Chair of the Texas Democratic             §
 Party, JOSEPH DANIEL CASCINO,                       §
 SHANDA MARIE SANSING, and                           §
 BRENDA LI GARCIA                                    §
         Plaintiffs,                                 §
                                                     §
 v.                                                  §          Case No. 5-20:cv-00438-FB
                                                     §
 GREG ABBOTT, Governor of Texas; RUTH                §
 HUGHS, Texas Secretary of State, DANA               §
 DEBEAUVOIR, Travis County Clerk, and                §
 JACQUELYN F. CALLANEN, Bexar County                 §
 Elections Administrator                             §
        Defendants.                                  §


             PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
              REGARDING PRELIMINARY INJUNCTION PROCEEDINGS


                              PROPOSED FINDINGS OF FACT

I.     COVID-19 is an Immediate Danger to all Texans

       1.      COVID-19 infection is caused by the SARS-CoV-2 virus and is spread by passing

through mucous membranes. Ex. 21 at p. 2.

       2.      Coronavirus is spread through droplet transmission. These droplets are produced

through coughing, sneezing, and talking. Ex. 21 at p. 3. Ex. 22 p. 14. Ex. 22 at p. 16-17.

       3.      The virus can be spread when an infected person transmits these droplets to a

surface like a polling machine screen. Ex. 21 at p. 3. Ex. 22 p. 72-73.

       4.      It is highly likely that COVID-19 will remain a threat to the public both in July

and through November. Ex. 6 at p. 3. Even if virus transmission and prevalence do decline




                                                 1
             Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 2 of 40




over the summer months, it remains likely that they will resurge in the fall and winter. Ex. 28 at

p. 7.

        5.      Reported illnesses have ranged from mild symptoms to severe illness and death.

The most common symptoms include fever, dry cough, and shortness of breath. Ex. 21 at p. 2-

3. Other identified symptoms include muscle aches, headaches, chest pain, diarrhea, coughing up

blood, sputum production, runny nose, nausea, vomiting, sore throat, confusion, loss of senses of

taste and smell, and anorexia. Due to the respiratory impacts of the disease, individuals may need

to be put on oxygen, and in severe cases, patients may need to be intubated and put on a

ventilator. Ex. 28 at p. 3.

        6.      Anyone can be infected with the novel coronavirus. Ex. 21 at p. 3-4. Ex. 22 at p.

21.

        7.      Certain groups, such as those over 60 years of age and those with certain

underlying medical conditions, are at higher risk of serious illness and death should they be

infected. Ex. 21 at p. 3

        8.      People of every age are at risk of serious illness and possible death. Ex. 28 at p. 3.

        9.       The Latino community is particularly vulnerable to infection, hospitalization, and

death resulting from COVID-19, due to a combination of high prevalence of underlying medical

conditions and socioeconomic conditions that make contracting the disease more likely. Ex. 28 at

p. 4.

        10.     Any place where people gather and cannot maintain physical distancing, such as a

polling place, represents a heightened danger for transmission of COVID-19 disease. Ex. 21 at

p. 3. Ex. 22 p. 14.




                                                  2
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 3 of 40




        11.     Crowding and exposure to a range of surfaces at the polls make polling places

likely transmission sites for the virus. Ex 21. at p. 2-3. Ex. 22 p. 14.

        12.     Polling places will likely remain transmission sites for the virus, even if election

officials use all reasonable preventive measures. Ex. 22 at p. 72. Ex. 22 at p. 64-70.

        13.     Requiring voters to remain in close proximity to other voters and election workers

for lengthy periods of time, particularly at polling locations with long lines and extended wait

times would place them at risk of contracting or spreading COVID-19. Ex. 28 at p. 8.

        14.     This would be particularly true for those who are at a greater risk of complications

and death from COVID-19, including the elderly, immunocompromised, and people with

underlying health conditions, including many members of the Latino community. E. 28 at p. 8.

        15.     However, data to date in Texas demonstrate higher than expected infection rates

in younger persons. Ex. 45; Ex. 22 at p. 42-44.

        16.     Some infected persons do not appear to have any symptoms although they may

still be able to infect others. Ex. 21 at p. 3; Ex. 23 at p. 5   .

        17.     Meanwhile, other people with no pre-existing conditions are dying of stroke

without ever displaying the typical COVID-19 symptoms. Ex. 28.

        18.     COVID-19 has become one of the leading causes of death in the United States.

Ex. 48 at p. 1-2.

        19.     As of May 13, 2020, Texas has 41,048 reported cases of COVID-19. 1 Ex. 44 at

p.1.




1
 TEXAS DEPARTMENT OF STATE HEALTH SERVICES,
https://txdshs.maps.arcgis.com/apps/opsdashboard/index.html#/ed483ecd702b4298ab01e8b9cafc
8b83 (last visited April 25, 2020).
                                                   3
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 4 of 40




        20.    As of April 25, 2020, the highest number of reported cases of COVID-19 in Texas

are among 50 to 59-year-olds and 40 to 49-year-olds, with      2,568 reported cases and 2,620

reported cases, respectively. Ex. 45 at p. 1.

        21.    20 to 29-year-olds represent 2,183 cases, while those aged 65 to 74 make up

1,292 reported cases in Texas. As of May 13, the State has seen 1,133 deaths from the virus.

Ex. 44 at p. 1. Ex. 45 at p. 1.

        22.    Herd Immunity occurs when a high percentage of people in a community become

immune to an infectious disease. This can happen through natural infection or through

vaccination. In most cases, 80- 95% of the population needs to be immune for herd immunity to

take place. Ex. 21 at p. 5.

        23.    “Herd Immunity” will not reduce the risk of COVID-19 during the 2020

elections. Ex. 21 at p. 6-7 .

        24.    An FDA-approved vaccine will be available for at least 12-18 months. Therefore,

a vaccine will not reduce the risk of COVID-19 during the 2020 elections. Ex. 21 at p. 4-5


   II. Voting by Mail Is Safe with No Risk of COVID-19 Transmission

        25.    There is no evidence the virus can be spread by paper, including mail. Ex. 21 at

p. 7.

        26.    Voting by mail would prevent virus transmission between voters standing in line,

signing in, and casting votes, as well as between voters and election workers. Ex. 21 at p. 7. .

Ex. 22 at p. 72-73. Ex. 22 at p. 183. Ex. 22 at p. 201.

        27.    Voting by mail would eliminate viral transmission through contamination of

environmental surfaces like voting machines. Ex. 21 at p. 7. Ex. 22 p. 72. Ex. 22 at p. 252-253.




                                                  4
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 5 of 40




       28.     Due to the pandemic, voting by mail is much safer for the public than voting in

person. Ex. 6 at p. 3. Ex. 22 at p. 182. Ex. 22 at p. 192-193. Ex. 22 at p. 234. Ex. 22 at p. 237.


Background of Voting by Mail in Texas

       29.     Texas law allows voting by mail for registered voters who meet one of the

qualifications stated in the Election Code. See Tex. Elec. Code Ch. 82.

       30.     A voter is qualified to vote by mail if he (1) anticipates being absent from his

county of residence on election day; (2) has an illness or other physical condition that disables

him from appearing at the polling place; (3) is 65 or older; or (4) is confined in jail. Tex. Elec.

Code §§ 82.001-4. Ex. 1 at p. 2. Ex. 22 at p. 214. Ex. 22 at p. 243-244. Ex. 22 at p. 250.

       31.     Voters apply to vote by mail with a mail ballot application which they send to the

early voting clerk. Tex. Elec. Code §§ 84.001.

       32.     The early voting clerk is responsible for conducting early voting and must

“review each application for a ballot to be voted by mail.” Tex. Elec. Code § 86.001(a).

       33.     An early voting ballot application must include the applicant's name and the

address at which the applicant is registered to vote and an indication of the grounds for eligibility

for voting by mail. Tex. Elec. Code § 84.002.

       34.     The applicant for a mail ballot must certify that “the information given in this

application is true, and I understand that giving false information in this application is a crime.”

Tex. Elec. Code § 84.011.

       35.     It is a crime to “knowingly provide false information on an application for ballot

by mail.” Tex. Elec. Code § 84.0041.

       36.     If the clerk determines the applicant is entitled to vote by mail, the clerk shall

provide the voter a ballot by mail. Tex. Elec. Code § 86.001.


                                                  5
           Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 6 of 40




       37.     If the voter is not entitled to vote by mail, the clerk shall reject the application and

give notice to the applicant. Id.

       38.     A rejected applicant is not entitled to vote by mail. Id.

       39.     July 2 is the deadline for an early voting clerk to receive an application to vote by

mail for the upcoming July 14, 2020 Democratic Party Run-Off. See Tex. Elec. Code §

84.007(c). Ex. 13 at p. 11.

       40.     Mail ballots are expected to start being sent to voters in response to their requests

on May 30, 2020. Ex. 13 at p. 9.

       41.     Thousands of vote-by-mail applications are being sent to early voting clerks

across Texas. Ex. 46 at p. 4-5.

Election Officials Need Clarity to Prepare for Imminent Elections

       42.     Governor Abbott has set both the date of the special election for Senate District

14 in Bastrop and Travis Counties and the Democratic Primary Run-Off election in all 254

Counties on July 14, 2020. Ex. 7 at p. 1. During both the primary and the November General

Election state election law requires all ballot information be complete by 74 days before the

election. Ex. 7 at p. 1. During that time, clerks must do all of the following:

       ●       proof ballot submissions, order races appropriately, merge with many
               jurisdictions appearing on the ballot;
       ●       work with ballot companies to lay out for printing multiple ballot styles;
       ●       program ballot scanners, controllers, and related technology;
       ●       prepare ballot carriers for vote by mail applications and returned ballots for the
               use of signature verification committees and ballot boards;
       ●       hire election workers for polling locations, early voting locations, and central
               counting;
       ●       train all workers;
       ●       determine polling locations for election day and early voting, negotiate contracts
               with locations;
       ●       manage payroll issues of dozens to thousands of temporary workers; and,



                                                  6
               Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 7 of 40




           ●      manage delivering and picking up equipment while keeping it secure and free
                  from tampering before, during and after the polling locations open and close. Ex.
                  7 at p. 1-2.

           43.    Prior to the commencement of the instant litigation, election administrators sought

guidance from the Secretary of State regarding the threat of COVID-19 and the ability of voters

to obtain mail-ballots. Ex. 24 at p. 7. The Secretary did not provide such definitive guidance.

           44.    On April 6, 2020, the Secretary of State issued Election Advisory 2020-14, which

left the interpretation of the disability statute up to local election officials. This advisory remains

the only guidance from the Secretary of State to election officials pending the resolution of

Defendants’ appeal of that litigation. It does not provide guidance to election officials if their

interpretation is correct or if counties should have a uniform interpretation of the statute. Ex. 1 at

p. 2-4.

           45.       The State of Texas’ Fourteenth Court of Appeals has ordered that the appeal in

in the state court case will be submitted by June 12, 2020, 32 days prior to the primary runoff

election date and 20 days prior to the vote-by-mail application deadline for that election. Ex. 38

at p. 2.

           46.    On May 15, 2020, the State of Texas filed a Petition for Writ of Mandamus in the

Texas Supreme Court against only some of the counties in Texas and the Petition seeks to

collaterally attack the state district court injunction order while not including Plaintiffs as real

parties in interest. Ex 42.


Sequence of Events Since the Outbreak in Texas

           47.    On March 13, 2020, Defendant Abbott declared that COVID-19 poses an

imminent threat of disaster. Ex. 2 at p. 2 .


                                                   7
            Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 8 of 40




        48.     On March 19, 2020, Dr. John W. Hellerstedt, Commissioner of the Department of

State Health Services, declared a state of public health disaster. The disaster declaration

provided that people not gather in groups larger than 10 members and limit social contact with

others by social distancing or staying six feet apart. Ex. 4 at p. 1.

        49.     On March 19, 2020, Defendant Abbott closed schools temporarily. He also

closed bars and restaurants, food courts, gyms and massage parlors. Ex. 3 at p. 3.

        50.     On April 27, 2020, Defendant Abbott issued a new order that purports to open the

state’s business affairs, in “phases.” Ex. 43 at p. 1. He has indicated that case testing will be

monitored and that if and when cases begin to increase, the opening will be slowed and/or

reversed.

        51.     Dr. Deborah Leah Birx, the Coronavirus Response Coordinator for the White

House Coronavirus Task Force, has stated that “social distancing will be with us through the

summer to really ensure that we protect one another as we move through these phases.” Ex. 47

at p. 12.

        52.     An advisory issued by the Secretary of State’s Office instructed counties to begin

preparing for larger than normal volumes of vote by mail while also giving guidance to local

officials to seek court orders, as appropriate, to adjust election procedures. Ex. 24 at p. 9   .

        53.     In order to seek clarity of the requirements of state law, some of these Plaintiffs

sought declaratory and injunctive relief in Texas district court in Travis County. Democratic

Party, et al. v. DeBeauvoir, et al., No. D-1-GN-20-001610 (201st Dist. Ct., Travis Cty., Tex.

filed March 20, 2020).

        54.     Texas intervened and asserted a Plea to the Jurisdiction based on standing,

ripeness, and sovereign immunity. Ex. 33 at p. 2.



                                                   8
              Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 9 of 40




          55.    Texas argued in its Plea to the Jurisdiction that vote by mail administration is a

county-level decision. Ex. 33 at p. 3.

          56.    On April 15, the state court heard the plaintiffs’ temporary injunction motion and

Texas’ plea to the jurisdiction. The state court verbally announced the denial of the plea to the

jurisdiction and the granting of the temporary injunction.

          57.    In response to the oral order, Defendant Paxton made public a letter he had sent to

the Chair of the House Committee on Elections of the Texas House of Representatives. Ex. 55 at

p. 1-5.

          58.    In the letter, Defendant Paxton gave a non-official, advisory opinion regarding

whether the risk of transmission of COVID-19 would entitle Texas voters to cast a mail-in ballot.

He stated: “We conclude that, based on the plain language of the relevant statutory text, fear of

contracting COVID-19 unaccompanied by a qualifying sickness or physical condition does not

constitute a disability under the Election Code for purposes of receiving a ballot by mail.” Ex.

55 at p. 3.

          59.    In a statement accompanying the publication of the letter, General Paxton said:

“I am disappointed that the district court ignored the plain text of the Texas Election Code to

allow perfectly healthy voters to take advantage of special protections made available to Texans

with actual illness or disabilities. This unlawful expansion of mail-in voting will only serve to

undermine the security and integrity of our elections and to facilitate fraud. Mail ballots based on

disability are specifically reserved for those who are legitimately ill and cannot vote in-person

without needing assistance or jeopardizing their health. Fear of contracting COVID-19 does not

amount to a sickness or physical condition as required by state law.” Ex. 55 at p. 1.




                                                   9
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 10 of 40




        60.     This statement and the actions of the State contributed to the uncertainty that

voters and early voting clerks face in administering upcoming elections.

        61.     The letter also threatened political speech by Texas Democratic Party (“TDP” or

“the Party”) and other political actors in the state. Ex. 55 at p. 5.

        62.     The letter stated: “To the extent third parties advise voters to apply for a mail-in

ballot based solely on fear of contracting COVID-19, such activity could subject those third

parties to criminal sanctions imposed by Election Code section 84.0041.” Ex. 55 at p. 5.

        63.     The public statements and actions of the Defendant Paxton create a reasonable

fear by voters that they will be prosecuted. Ex. 8 at p. 7.

        64.     On May 1, 2020 after counties were following judge Sulak’s order, Defendant

Paxton issued another Guidance Letter which again purported to threaten Texans with criminal

prosecution for following Judge Sulak’s order. Ex. 34.

        65.     Given the public statements and actions by Defendant Paxton, a voter would

reasonably fear that he or she would face criminal sanction if he or she checks the disability box

on a mail ballot application because of the need to avoid the potential contraction of the virus.

Ex. 8 at p. 7

        66.     Given the public statements and action by Defendant Paxton, third party political

actors such as TDP have a reasonable fear of criminal sanction for assisting voters to apply for

mail in ballots in order to avoid exposure to COVID-19. Ex. 55 at p. 5.

Texas Is a Large, Diverse State Whose Voters Need Protection

        67.     Texas is a large state, with a diverse pool of voters. As of July 1, 2019, there are

28,995,881 Texans. Ex. 29.. People over the age of 65 are 12.6% of the population, or about

3,653,481 people. Id. Children below the age of 18 are 25.8% of the population, or 7,480,937

                                                   10
           Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 11 of 40




people. Id. Texans between age of 18 and 65 are 61.6% of the population, or 17,861,463

people. Id. On January 23, 2020, the Secretary of State announced that Texas had set a new

state record of registered voters with 16,106,984 registered voters. Id.

         68.     Texas is a racially diverse state. U.S. Census data show that Non-Hispanic

Whites make up 41.5% of the population Id. 62.9% of Texans who are 65 years of age or older

are Anglos. The average age of all Texas Anglos is 41.5 years old. Anglos are only 41.8% of

Texans 18 to 65 years of age.

         69.     Among the voting-eligible population, only an estimated 11 percent of Latino

voters in Texas are 65 years of age or older.2 Conversely, an estimated 21.7 percent of white

voters are 65 years of age or older—nearly twice as many as Latinos.3

         70.     Texas Latinos are uniquely vulnerable to infection, hospitalization, and death as a

result of COVID-19 due to higher rates of underlying medical risk factors and other

socioeconomic conditions that contribute to poorer health outcomes, such as lower rates of health

insurance. Ex. 28

         71.     Elections in Texas are racially polarized in all or nearly all levels of state

elections. Ex. 31. The Anglo majority statewide votes as a bloc against the minority preferred

candidates. Id. Minority voters vote as a bloc for their preferred candidates. Id. Anglos vote in

sufficiently large numbers and in concert to defeat the minority-preferred candidates most of the

time. Id. Texas campaigns have been typified by racial appeals and minority-preferred

candidates are rarely, if ever, successful. Id.




2
    https://www.pewresearch.org/hispanic/fact-sheet/latinos-in-the-2016-election-texas/
3
    Id.
                                                   11
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 12 of 40




        72.     Socio-economic disparities exist in Texas that undermine the ability of the

minority community to influence state officials, state elections and state policy. Id. Elected

officials are not responsive to the needs of the minority community. Id. Texas has long history

of disfranchisement and racial discrimination. Id.


        Plaintiffs

        a.      Texas Democratic Party

        73. The TDP is a political party formed under the Texas Election Code.

        74.     The TDP is the canvassing authority for many of the imminent run-off elections

to be held on July 14, 2020.

        75.     The election of July 14 is, in part, to determine runoff elections and therefore

award the Democratic Party Nominations to those who prevail. Ex. 24 at p. 13            .

        76.     TDP is the political home to millions of Texas voters and thousands of Texas’

elected officials.

        77.     The TDP expends resources to try to help its eligible voters vote by mail. Ex 7.

24 and 29.

        78.     TDP is injured by the uncertainty of the laws associated with voting by mail

because of the expenditure of financial resources used to help its members vote by mail, and the

potential disfranchisement of its members. Ex 7. 24 and 29.

        79.     TDP is harmed by the state forcing it to award its nominations in an un-

democratic process. Ex 7. 24 and 29.

        b.      Gilberto Hinojosa

        80.     Gilberto Hinojosa is the elected Chair of the TDP. He is one of the

administrators of the upcoming run-off elections for the Texas Democratic Party. Ex. 24 at p. 4


                                                 12
             Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 13 of 40




He is the head of the canvassing authority for the July run-off elections and is the leader of the

Party by and through his statutory and rule-based powers.

        81.       Chair Hinojosa is also a registered voter in Texas.

        82.       Chair Hinojosa is injured by the Defendants, because of the uncertainty of Texas

law    s regarding qualifications to vote by mail.

        c.        Joseph Daniel Cascino

        83.       Joseph Daniel Cascino is a Travis County voter who voted in Democratic primary

election on March 3, 2020. Ex. 10 at p. 1          .

        84.       He intends to vote by mail in the upcoming run-off and general elections. Ex. 10

at p. 1-2     .

        85.       He is not 65 years of age or older. Ex. 10 at p. 1    .

        86.       He intends to be in Travis County during the early vote period and Election Day.

Ex. 10 at p. 1     .

        87.       He has not been deemed physically disabled by any authority. Ex. 10 at p. 1        .

        88.       He wishes to vote by mail because of the risk of transmission by COVID-19 at

polling places. Ex. 10 at p. 2     .

        d.        Shanda Marie Sansing

        89.       Shanda Marie Sansing is a Travis County voter who voted in Democratic primary

election on March 3, 2020. Ex. 9 at p. 1       .

        90.       She intends to vote by mail in the upcoming run-off and general elections. Ex. 9

at p. 1-2     .

        91.       She is not 65 years of age or older. Ex. 9 at p. 1    .




                                                       13
               Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 14 of 40




          92.      She intends to be in Travis County during the early vote period and Election Day.

Ex. 9 at p. 1      .

          93.      She has not been deemed physically disabled by any authority. Ex. 9 at p. 1      .

          94.      She wishes to vote by mail because of the risk of transmission by COVID-19 at

polling places. Ex. 9 at p. 2      .

          e.       Brenda Li Garcia

          95.      Brenda Li Garcia is a Bexar County voter who has voted in Democratic primary,

run-off, and general elections in the past. Ex. 30

          96.      She intends to vote by mail in the upcoming run-off and general elections. Ex.

30.

          97.      She is not 65 years of age or older. Ex. 30.

          98.      She intends to be in Bexar County during the early vote period and Election Day.

Ex. 30.

          99.      She has not been deemed physically disabled by any authority. Ex. 30.

          100.     She wishes to vote by mail because of the risk of transmission by COVID-19 at

polling places. Ex. 30.


          101.     Defendants

          a.       The Honorable Gregg Abbott

          119.     The Honorable Gregg Abbott is the Governor of Texas and a defendant in this

case.

          120.     He is the chief executive officer in this State. Tex. Const. Art. IV § 1.

          b.       The Honorable Ruth Hughs




                                                    14
             Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 15 of 40




        121.     The Honorable Ruth Hughs is the Secretary of State of Texas and its chief

election officer. Tex. Elec. Code § 31.001.

        122.     Secretary Hughes has injured the plaintiffs by creating a lack of clarity and

probable lack of uniformity in application of the election laws relating to mail ballot eligibility

throughout the State.

        c.       The Honorable Ken Paxton

        123.     The Honorable Ken Paxton is the Attorney General of Texas and its chief legal

officer. Tex. Const. Art. IV § 22.

        124.     The Attorney General of Texas may investigate and assist local jurisdictions in

prosecuting election-related crimes. Tex. Elec. Code §§ 273.001 (d); 273.002.

        125.     Recently, General Paxton has issued a letter threatening “third parties [who]

advise voters to apply for a mail-in ballot based solely on fear of contracting COVID-19, such

activity could subject those third parties to criminal sanctions imposed by Election Code.” Ex.

55 at p. 5.

        126.     General Paxton has created a lack of clarity and probable lack of uniformity in

application of the election laws relating to mail ballot eligibility throughout the State.

        127.     General Paxton’s letter also threatens U.S. citizens for exercising their Right to

Vote. Ex. 55 at p. 5. See also, Ex. 34.

        d.       The Honorable Dana De Beauvoir

        153.     The Honorable Dana DeBeauvoir is the Travis County Clerk. Ex. 15 at p. 1.

        154.     She is the early voting clerk for the upcoming run-off and general elections.

        155.     Clerk DeBeauvoir has been ordered by a Texas district court to issue voters like

the plaintiffs a mail ballot. Ex. 49 at p. 5-6.



                                                  15
            Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 16 of 40




       e.       Ms. Jacquelyn Callanen

       156.     Ms. Jacquelyn Callanen is the elections administrator for Bexar County.

       157.     She is the administrator of the run-off and general elections in Bexar County.

       158.     She is the early voting clerk that will grant or deny mail ballots to applicants in

the coming elections.




                                                  16
           Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 17 of 40




                             PROPOSED CONCLUSIONS OF LAW


I.        All Plaintiffs Have Standing

          1.     This Court concludes that Plaintiffs have standing in this case because they all

face an imminent risk of harm, the harm they face is fairly traceable to Defendants’ conduct, and

that harm is redressable by this Court. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992).

          2.     Plaintiff Texas Democratic Party faces an imminent risk of harm as a result of the

Defendants’ interpretation of the Texas Elec Code. § 82.001-4. and Defendants’ refusal to follow

the Texas state court order permitting voters to access absentee ballots due to fear of COVID-19.

The Texas Democratic Party will be conducting their own run-off elections to determine who the

organization chooses as their standard bearer. Ex. 24 at p. 14: 10-24.    The Texas Democratic

Party has an interest in ensuring that their election is conducted in a manner that would not

disenfranchise voters nor put voters at risk of death and is harmed because under the Attorney

General’s interpretation of the statute and inability to follow the Texas state court law, the

party’s ability to run their primary is diminished. Ex. 24 at p. 15. An organization may establish

injury-in-fact if the “defendant’s conduct significantly and 'perceptibly impaired' the

organization's ability to provide its 'activities—with the consequent drain on the organization's

resources.’” NAACP v. City of Kyle, 626 F.3d. 233, 238 (5th Cir. 2010) (quoting Havens Realty

Corp. v. Coleman, 455 U.S. 363, 379 (1982). The Texas Democratic Party’s purpose is to

promote Democratic candidates and facilitate elections for the party, promote voter participation

among its members and the public more broadly (Ex. 29), and the interest the Party seeks to

protect through this litigation are therefore germane to its purpose. This harm is plainly traceable

to the Defendants who are refusing to follow the state court order and threatening voters who


                                                  17
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 18 of 40




request or use an absentee ballot due to COVID-19 with prosecution. Accordingly, the Texas

Democratic Party has standing to sue Defendants. See Lujan, 504 U.S. at 560-61.

       3.      The Texas Democratic Party also has standing to challenge the actions at issue

both on behalf of its members and its own behalf. An organization may establish injury-in-fact if

the “defendant’s conduct significantly and 'perceptibly impaired' the organization's ability to

provide its 'activities—with the consequent drain on the organization's resources.’” NAACP v.

City of Kyle, 626 F.3d. 233, 238 (5th Cir. 2010) (quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 379 (1982). The Texas Democratic Party’s purpose is to promote Democratic

candidates and facilitate elections for the party, promote voter participation among its members

and the public more broadly (Ex. 29), and the interest the Party seeks to protect through this

litigation are therefore germane to its purpose.

       4.      Plaintiff Gilberto Hinojosa faces an imminent risk of harm as a result of the

Defendants interpretation of the Texas Elec Code. § 82.001-4, and Defendant’s refusal to follow

the Texas state court order permitting voters to use absentee ballots due to the COVID-19

pandemic. Hinojosa is a registered Democrat, is planning to vote in the July 14 th, 2020 runoff

election, and is the elected Chair of the Texas Democratic Party. Hinojosa is one of the

administrators of the Texas Democratic Party run-off elections. Ex. 24 at p. 4. He is the head of

the canvassing authority and is the leader of the Party by and through his statutory and rule-based

powers. Texas Election Code § 163.003-004. Hinojosa is injured by the Defendants because the

uncertainty of Texas law’s regarding qualifications to vote by mail and the Attorney General’s

threat of prosecution of those who access vote by mail ballots, even those permitted through the

Texas state court order. Ex. 49 at p. 4-6. Ex. 55 at p. 1-5. Ex. 34 at p. 1-3. The evidence before

this Court is that an injunction issued by the Court requiring the Defendants to permit the use



                                                   18
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 19 of 40




absentee ballots under the Texas law due to COVID-19 and enjoin the Attorney General from

threatening prosecution of voters who use absentee ballots would redress the harm. Accordingly,

Gilberto Hinojosa has standing to sue Defendants. See Lujan v. Defenders of Wildlife, 504 U.S.

55, 560-61 (1992).

       5.      Plaintiff Joseph Daniel Cascino faces an imminent risk of harm as a result of the

Defendants interpretation of the Texas Elec Code. § 82.001-4. and Defendant’s refusal to follow

the Texas state court order permitting voters to use absentee ballots due to the COVID-19

pandemic. Cascino is a registered Democrat and Travis County voter who intends to vote by mail

in the July 2020 run-off election and general election due to the risk of transmission by COVID-

19. Ex. 10 at p. 1-2    . Cascino is not 65 years of age, intends to be in Travis County during the

early voting period and Election Day, and has not been deemed physically disabled by any

authority. Ex. 10 at p. 1   . Cascino is injured by Defendants because Defendant’s interpretation

of the Texas Election Code and refusal to follow the state court order would disenfranchise him.

He is further injured by the threat of unjust prosecution by Attorney General Paxton. The

evidence before this Court is that an injunction issued by the Court requiring the Defendants to

permit the use absentee ballots under the Texas law due to COVID-19 and enjoin the Attorney

General from threatening prosecution of voters who use absentee ballots would redress the harm.

Accordingly, Joseph Daniel Cacino has standing to sue Defendants. See Lujan v. Defenders of

Wildlife, 504 U.S. 55, 560-61 (1992).

       6.      Plaintiff Shanda Marie Sansing faces an imminent risk of harm as a result of the

Defendants interpretation of the Texas Elec Code. § 82.001-4. and Defendant’s refusal to follow

the Texas state court order permitting voters to use absentee ballots due to the COVID-19

pandemic. Sansing is a registered voter in Travis County and has voted in Democratic primary,



                                                19
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 20 of 40




run-off elections, and general elections in the past. Ex. 9 at p. 1. She intends to vote by mail in

the upcoming run-off elections and general elections. Ex. 9 at p. 1-2. She is not 65 years of age,

intends to be in Travis County during the early vote period and Election Day, and has not been

deemed disabled by any authority. Ex. 9 at p. 1. Sansing wishes to vote by mail due to the risk

of transmission of COVID-19 at in-person polling places. Ex. 9 at p. 2. She is injured by

Defendants because Defendant’s interpretation of the Texas Election Code and refusal to follow

the state court order would disenfranchise her. She is further injured by the threat of unjust

prosecution by Attorney General Paxton. The evidence before this Court is that an injunction

issued by the Court requiring the Defendants to permit the use absentee ballots under the Texas

law due to COVID-19 and enjoin the Attorney General from threatening prosecution of voters

who use absentee ballots would redress the harm. Accordingly, Shanda Marie Sansing has

standing to sue Defendants. See Lujan v. Defenders of Wildlife, 504 U.S. 55, 560-61 (1992).

       7.      Plaintiff Brenda Li Garcia faces an imminent risk of harm as a result of the

Defendants interpretation of the Texas Elec Code. § 82.001-4. and Defendant’s refusal to follow

the Texas state court order permitting voters to use absentee ballots due to the COVID-19

pandemic. Ex. 30. Garcia is a Bexar County voter. Id. She has voted in the Democratic

primary, run-off elections, and general elections in the past and intends to vote by mail in the

upcoming run-off and general elections. Id. She is not 65 years of age or older. Id. She intends

to be in Bexar County during the early voting period and Election Day. Id. She wishes to vote

by mail because of the risk of transmission and contraction of COVID-19 at in-person polling

places. Id. She is injured by Defendants because Defendant’s interpretation of the Texas

Election Code and refusal to follow the state court order would disenfranchise her. She is further

injured by the threat of unjust prosecution by Attorney General Paxton. The evidence before this



                                                 20
           Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 21 of 40




Court demonstrates that counties view the orders of the Attorney General as mandatory Id. , and

thus, an injunction issued by the Court requiring the Defendants to permit the use absentee

ballots under the Texas law due to COVID-19 and enjoin the Attorney General from threatening

prosecution of voters who use absentee ballots would redress the harm. Accordingly, Brenda Li

Garcia has standing to sue Defendants. See Lujan v. Defenders of Wildlife, 504 U.S. 55, 560-61

(1992).

          8.    The claims asserted in this case do not require individualized proof as to every

affected voter and cases that involve injunctive relief such as that sought here do not normally

require individual participation. See Hunt v. Wash. State Apple Advertising Comm’n, 432 U.S.

333, 343 (1977).

          9.    The Texas Democratic Party has organizational standing to sue on its own behalf

because Defendants’ illegal actsnot permitting voters to access mail ballots under the Texas state

court order and under Texas Election Code and Attorney General Paxton’s threats to prosecute

voters,impair the Texas Democratic Party’s ability to engage in its projects by forcing the

organization to divert resources to counteract those illegal actions, such as by educating voters

on their ability to access absentee ballots. Ex. 7, 24 and 29. Resource diversion is a concrete

injury traceable to the Defendants’ conduct and redress can be provided by granting this

injunction. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). And the Fifth Circuit

has affirmed that “an organization may establish injury in fact by showing that it had diverted

significant resources to counteract the defendant’s conduct; hence, the defendant’s conduct

significantly and ‘perceptibly impaired’ the organization’s ability to provide its ‘activities—with the

consequent drain on the organization’s resources.’” NAACP v. City of Kyle, Tex., 626 F.3d 233, 238

(5th Cir. 2010) (quoting Havens Realty Corp., 455 U.S. at 379).



                                                  21
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 22 of 40




        10.     Further, all individual Plaintiffs have made clear in their declarations that they not

only do intend to vote in the upcoming elections, but they intend to do so through absentee

ballots and will be disenfranchised due to fear of COVID-19 if unable to access mail ballots or

prosecuted for accessing these ballots. Ex. 9 at p. 1-2. Ex. 10 at p. 1-2 and Ex. 30. The

evidence before this court satisfies any requirement that “voters who allege facts showing

disadvantage to themselves as individuals have standing to sue.” See Gill v. Whitford, 138 S. Ct.

1916,1929 (2018).

        11.     Plaintiffs also satisfy the causation requirement of standing. K.P. v. LeBlanc, 627

F.3d 115, 123 (5th Cir. 2010) (citations omitted) (“Because State Defendants significantly

contributed to the Plaintiffs’ alleged injuries, Plaintiffs have satisfied the requirement of

traceability.”). Defendants’ actions would significantly contribute, if not wholly cause,

Plaintiffs’ alleged injuries, i.e., their inability to exercise their constitutional right to vote.


II.     A Preliminary Injunction Should Issue against Defendants while the Case Proceeds.

        12.     This Court concludes that Plaintiffs should be granted a preliminary injunction

pursuant to its as-applied claims relating to: (1) the 26th Amendment of the U.S. Constitution;

(2) vagueness in violation of the “Due Process” clause of the 5th and 14th Amendments; (3)

voter intimidation in violation of 52 U.S.C. § 10307(b); and (4) the First Amendment of the U.S.

Constitution.

        13.     Plaintiffs should be granted a preliminary injunction, because they have satisfied

the four requirements for such an injunction to issue: (1) a substantial likelihood of success on

the merits, (2) a substantial threat of irreparable injury if the injunction is not issued, (3) that the

threatened injury if the injunction is denied outweighs any harm that will result if the injunction




                                                    22
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 23 of 40




is granted, and (4) that the grant of an injunction will not disserve the public interest. Byrum v.

Landreth, 566 F.3d 442, 445 (5th Cir. 2009).


             a. Plaintiffs Are Likely to Succeed on the Merits of their Claims

                    i. Plaintiffs Are Likely to Succeed on their 26th Amendment Claim

       14.      The Twenty-Sixth Amendment states, “[t]he right of citizens of the United State,

who are eighteen years of age or older, to vote shall not be denied or abridged by the United

States or by any State on the account of age” (U.S. Const. amend. XXIV, § 1), and forbids the

abridgement or denial of the right to vote of young voters by singling them out for disparate

treatment. See Ownby v. Dies, 337 F. Supp. 38, 39 (E.D. Tex. 1971).

       15.      Courts presented with claims arising under the Twenty-Sixth Amendment must

apply strict scrutiny. See U.S. v. State of Tex., 445 F. Supp. 1245,126 (S.D. Tex. 1978), aff’d sub

nom. Symm v. United States, 439 U.S. 1105 (1979) (determining that a Texas registrar had

violated the Twenty-Six Amendment by imposing burdens on students wishing to register to vote

and providing that “before that right [to vote] can be restricted, the purpose of the restriction and

the assertedly overriding interests served by it must meet close constitutional scrutiny”); see also

Lynch v. Donnelly, 465 U.S. 668, 687 n. 13 (1984) (holding that laws, statutes, or practices that

are “patently discriminatory on its face” will receive strict scrutiny.); League of Women Voters of

Fla., Inc. v. Detzner, 314 F. Supp. 3d 1205, 1221 (N.D. Fla. 2018) (finding that the Twenty-Sixth

Amendment provides an “added protection to that already offered by the Fourteenth

Amendment”). Under strict scrutiny, the burden is on the State to justify that its policy, statute,

or decision is narrowly tailored to serve a compelling state interest. See League of United Latin

Am. Citizens v. Perry, 548 U.S. 399, 475 (2006).




                                                 23
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 24 of 40




       16.     Texas statute creates two classes of voters, those under the age of 65 who cannot

access a mail ballot under this law and those over the age of 65 who can access mail ballots.

Tex. Elec. Code § 82.003 states that “a qualified voter is eligible for early voting by mail if the

voter is 65 years of age or older on election day.” Those aged 65 and older are permitted to

access mail ballots under this law on the account of their age alone, and those younger than 65

face a burden of not being able to access mail ballots on account of their age alone.

       17.     Plaintiffs complain that younger voters bear a disproportionate burden because the

age restrictions of Tex. Elec. Code § 82.003, that Tex. Elec. Code § 82.003 is a government

classification based on age and discriminates against voters under the age of 65 based on age,

and that Tex. Elec. Code § 82.003 is prima facie discriminatory under all circumstances.

       18.     However, in the Preliminary Injunction proceeding, Plaintiffs only seek relief, as

applied during the pandemic.

       19.     The Court concludes, that during the COVID-19 pandemic, younger voters bear a

disproportionate burden because the age restrictions of Tex. Elec. Code § 82.003, that Tex. Elec.

Code § 82.003 is a government classification based on age and discriminates against voters

under the age of 65 based on age, and that Tex. Elec. Code § 82.003 violates the 26 th

Amendment, as applied, during the COVID-19 pandemic.

       20.     COVID-19 has become one of the leading causes of death in the United States.

Data to date in Texas demonstrates higher than expected infection rates in younger persons.

General Paxton has threatened to prosecute voters under the age of 65 who use mail ballots under

the disability exemption as provided by the state court ruling. Ex. 8 at p. 7    . Thus, younger

voters who are just as at risk to contract COVID-19 are forced to choose between risking their

health by voting in-person or facing criminal prosecution by Defendant Paxton.



                                                 24
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 25 of 40




        21.    As a result of Defendants’ actions, the right of people below the age of 65 to vote

is uniquely threatened and burdened solely based on their age. Thus, this Court concludes that

Tex. Elec. Code § 82.003 classification of voters by age is discriminatory, as applied, because it

erects an obstacle to the franchise for younger voters.

        22.    Defendants have attempted to meet their burden of showing that their actions here

satisfy strict scrutiny, and they failed to do so. They presented no evidence that demonstrates a

compelling governmental interest and instead provided confusing and conflicting reasoning

behind why the state would bar younger voters from accessing mail ballots during a global,

deadly pandemic. The State’s interest is particularly attenuated in this case, given that the data

show that Texas aged under 65 comprise a majority of the COVID-19 cases reported. Ex. 45 at

p. 1.

        23.    In fact, the State’s given reasoning would increase the harm to the public health

and safety of not only those Texans who are under the age of 65 and who would be unable to

vote by mail, but also the safety of any Texans (even those over 65) who interact with

individuals who voted in person because they were unable to vote by mail and who were exposed

to the COVID-19 virus.

        24.    Put simply, there is no compelling interest in imposing arbitrary obstacles on

voters on account of their age in these circumstances, and thus Defendants’ conduct thus fails to

meet strict scrutiny.

        25.    This Court concludes that Plaintiffs have established that they are likely to

succeed on their as applied Twenty-Sixth Amendment claim.

        26.    Alternatively, even if strict scrutiny does not applDefendants’ conduct is

unconstitutional as it intentionally discriminates against voters on the basis of age.


                                                 25
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 26 of 40




        27.     Where they have not applied strict scrutiny, federal courts have evaluated claims

under the Twenty-Sixth Amendment using the Arlington Heights framework. See e.g. One Wis.

Inst., Inc. v. Thomsen, 198 F.Supp.3d 896, 926 (W.D. Wis. 2016) (finding that the Twenty-Sixth

Amendment's text is "patterned on the Fifteenth Amendment . . . suggest[ing] that Arlington

Heights provides the appropriate framework.”).

        28.     Under the Arlington Heights test, the court infers discriminatory intent through

(1) the impact of the official action and whether it bears more heavily on one group than another;

(2) the historical background of the decision; (3) the specific sequences of events leading up to

the decision challenged in the case, including departures from normal procedures in making

decisions and substantive departure; and (4) contemporary statements made by the governmental

body who created the official action. See Vill. of Arlington Heights v. Metro. Hous. Dev. Corp.,

429 U.S. 252 (1977).

        29.     Defendants’ decision to interpret the law in a discriminatory fashion and threaten

criminal prosecution against those who advance a different determination is discriminatory

particularly to voters under the age of 65. That decision bears more heavily on voters under 65

especially during the COVID-19 pandemic, because if they are unable to access mail ballots,

they will be forced to risk their lives, the lives of their loved ones, and the lives of the public at-

large in order to vote. The refusal to extend access to mail ballots to younger voters

affirmatively disenfranchises thousands of Texas voters simply on the account of age. Voters

age 65 and older will not face the same burden on the right to vote because they are able to

access mail ballots and vote from the safety of their home, away from potential COVID-19

carriers and spreaders. Voters under the age of 65 bear the burden of this application of the law

more heavily than voters aged 65 and older because they will not be able to vote from the safety



                                                   26
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 27 of 40




of their homes. Thus, the impact of the official action bears more heavily on younger voters than

another group—older voters.

       30.     The background of Defendants’ decision also leads this Court to conclude there

was discriminatory intent. Initially, a district court granted voters in Texas relief to vote

absentee due to COVID-19 by a Texas state court judge. Ex. 49, p. 4-6.         Despite this state

court order, Attorney General Paxton issued an advisory, non-official opinion threatening to

prosecute people and groups who complied with the state court ruling. Ex. 55. Defendant

Paxton called the state court ruling an “unlawful expansion of mail-in voting.” General Paxton

further opined that to help or advise a voter to seek a mail-in ballot pursuant to this provision of

the Election Code was a crime. Defendant Paxton’s decision to threaten criminal sanctions is

strong evidence of invidious discrimination.

       31.     Further, Defendants’ actions regarding the state court proceedings are a departure

from the legal norm and policy procedure. The Attorney General rarely, if ever, “opine[s]

through the formal opinion process on questions ... that are the subject of pending litigation.” In

a highly unusual manner, Defendant Paxton circumvented the State’s judicial process by

announcing that he would criminally prosecute voters in defiance of the emerging court order.

These significant departures from normalcy were all in service of preventing legal, registered

voters from casting ballots without exposing themselves to a deadly virus.

       32.     Thus, Arlington Heights factors have been satisfied as to Defendants’ conduct,

and Plaintiffs have established that they are likely to succeed on their claim that Tex. Elec. Code

§ 82.003 impermissibly discriminates on the basis of age, as applied, in violation of the Twenty-

Sixth Amendment.




                                                  27
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 28 of 40




                   ii. The Plaintiffs Will Succeed on Their Denial of Free Speech Claim

       33.     This Court concludes that Plaintiffs are likely to prevail to prevail on their denial

of free speech claim.

       34.     Voters enjoy a “Right to Vote” as a form of political speech. Political speech,

including the right to vote, is strongly protected as a “core First Amendment activity.” League of

Women Voters of Fl. v. Detzner, 863 F. Supp.2d at 1158.

       35.     When determining whether there has been a violation of this right, the court

inquires as to (1) what sort of speech is at issue, and (2) how severe of a burden has been placed

upon the speech. Burdick v. Takushi, 504 U.S. 428, 433 (1992). Strict scrutiny is applied if the

law “places a severe burden on fully protected speech and associational freedoms.” Lincoln

Club of Orange County v. City of Irvine, 292 F.3d 934, 938 (9th Cir. 2002). “[V]oting is of the

most fundamental significance under our constitutional structure,” meaning the speech at issue is

fully protected First Amendment activity. Illinois Bd. of Elections v. Socialist Workers Party,

440 U.S. 173, 184 (1979).

       36.     Political speech is at issue here. If not for Defendants’ conduct, Plaintiff TDP

(and other campaigns and political groups) would be engaging in communications with voters

concerning who is eligible to and how to vote by mail. Defendant Paxton has outwardly

threatened to prosecute these communications. Ex. 55 at p. 3. Defendant Paxton has also

threatened to criminally prosecute voters who do not meet his construction of the statutory

conditions to vote absentee who attempt to vote by mail.

       37.     Meanwhile, at least one candidate for the Republican Nomination for a seat in

Congress has issued mailers encouraging all voters, regardless of Age, to vote by mail and her

statements allege that she did so with advice from Defendant Paxton. Ex. 35. There is no



                                                 28
           Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 29 of 40




evidence this Republican candidate is being criminally investigated or prosecuted or the county

where much of the district at issue in the campaign is located, has been targeted by Defendant

Paxton’s letters and Texas Supreme Court Petition.

          38.   These circumstances leave the Democratic Party and its candidates unsure

whether only Democrats will be prosecuted.

          39.   These circumstances, the evidence shows, hinders the free exchange of political

speech.

          40.   The burden on this speech is severe. Under Defendant Paxton’s interpretation of

state law, voters face the choice between casting their ballot and paying the price of criminal

prosecution. Especially given the visibility of the fallout from the Wisconsin primary election,

voters are deeply fearful about.

          41.   Defendants’ conduct does not meet strict scrutiny, and thus Plaintiffs have

established that they are likely to succeed on their claim that their right to freedom of political

speech was denied. Indeed, Defendants’ conduct cannot stand under any potential First

Amendment standard.

          42.   Even were the state courts to clarify the disability provision in favor of voters

under the age of 65, in a timely fashion, which seems unlikely, the threats of prosecution, now

widely disseminated, would not be completely cured.


                   iii. The Plaintiffs Will Succeed on Their Void for Vagueness Claim

          43.   This Court concludes that Plaintiffs are likely to succeed on their void for

vagueness claim.

          44.   A statute violates the Fourteenth Amendment on the basis of vagueness if its

terms “(1) ‘fail to provide people of ordinary intelligence a reasonable opportunity to understand

                                                  29
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 30 of 40




what conduct it prohibits’ or (2) ‘authorize or even encourage arbitrary and discriminatory

enforcement.’” Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972). When a statute

infringes upon basic First Amendment freedoms, “a more stringent vagueness test should apply.”

Id. at 246.

        45.    Criminal enactments are subject to a stricter vagueness standard because “the

consequences of imprecision are . . . severe.” Hoffman Estates v. Flipside, Hoffman Estates,

Inc., 455 U. S. 489, 498–499 (1982). Voters can face criminal prosecution under Tex. Elec.

Code § 84.0041, and thus a stricter vagueness standard applies to it. The law must be specific

enough to give reasonable and fair notice in order to warn people to avoid conduct with criminal

consequences. Smith v. Goguen, 415 U.S. 566, 574 (1974). A statute must also establish

minimal guidelines to govern enforcement. Id. at 574.

        46.    Tex. Elec. Code § 82.001–4 concerns the right to vote, which is a form of political

speech protected under the First Amendment. Thus, a more stringent vagueness test applies here

as the statute infringes upon basic First Amendment freedoms and voters are threatened with

criminal prosecution.

        47.    Tex. Elec. Code § 82.001–4 provides that a voter is qualified to vote by mail if he

(1) anticipates being absent from his county of residence on election day; (2) has an illness or

other physical condition that disables him from appearing at the polling place; (3) is 65 or older;

or (4) is confined in jail. Tex. Elec. Code §§ 82.001–4. Tex. Elec. Code § 82.002(a) states “a

qualified voter is eligible for early voting by mail if the voter has a sickness of physical condition

that prevents the voters from appearing at the polling place on election day without a likelihood

of needing personal assistance or of injuring the voter’s health.” Id. A Texas state court judge




                                                 30
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 31 of 40




has stated that § 82.002(a) definition includes persons who are social distancing because of

COVID-19.

       48.     Defendant Paxton has issued varying and contradictory interpretations of Tex.

Elec. Code § 82.001–4. Prior to the pandemic, Defendant Paxton advised that there was no

specific definition of disability required to be met in order to qualify to use an absentee ballot.

Op. Tex. Att’y Gen. No. KP- 0009 (2015). Defendant Paxton has also previously opined that a

court-ruled sexual deviant under the age of 65 meets the definition of “disabled” under this

statute. Op. Tex. Att’y Gen. No. KP- 0149 (2017).

       49.     Defendant Paxton’s recent interpretations of Tex. Elec. Code § 82.001–4 renders

the statute vague as it is unclear which voters qualify to vote using a mail ballot under the law.

The statute itself does not clearly define the phrase “physical condition that prevents the voters

from appearing at the polling place on election day.” Tex. Elec. Code § 82.001–4The multiple

constructions of Tex. Elec. Code § 82.001–4 by Defendant Paxton and the state court fail to

provide people of ordinary intelligence a reasonable opportunity to understand if they are

unqualified to access a mail ballot, and authorize and encourage arbitrary and discriminatory

enforcement.

       50.     Every day that goes by, Texans are being subjected to criminal prosecuting threat

if they are under age 65 and seek to vote by mail before the July 2 deadline.

       51.     The statute does not establish minimal guidelines to govern enforcement by

Defendants or other state actors. Defendant Paxton has threatened to prosecute elected officials

and voters who access mail ballots as provided by the state court because of the COVID-19

pandemic. He issued a letter stating that “[t]o the extent third parties advise voters to apply for a

mail-in ballot based solely on fear of contracting COVID-19, such activity could subject those



                                                  31
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 32 of 40




third parties to criminal sanctions imposed by Election Code section 84.0041.” Defendant

Paxton’s repeated assertions of prosecution of voters and threatening of election officials who

seek to comply with a state court order is evidence of a lack of guidelines.

       52.     Voters have received conflicting instructions on their ability to access mail

ballots; one from the Texas judiciary that orders voters who fear COVID-19 to qualify for a mail

ballot and instructions from Defendant Paxton which threatens voters who follow the Texas

court order with prosecution.

       53.     Due Process has been violated as the interpretation by Defendant Paxton and the

Election Code itself provide no definitive standard of conduct and instead provides Defendants

with unfettered freedom to act on nothing but their own preference and beliefs.

       54.     Tex. Elec. Code § 82.001–4 is unconstitutionally vague in violation of the

Fourteenth Amendment Due Process Clause.

       55.     Plaintiffs have established that they are likely to succeed on their claim that the

State’s interpretation of the law and the law itself are unconstitutionally vague in violation of the

Due Process Clause.


                  iv. The Plaintiffs Will Succeed on Their Voter Intimidation Claim

       56.     This Court concludes that Plaintiffs are likely to succeed on their voter

intimidation claim.

       57.     Title 42 U.S.C. § 1985, part of the Civil Rights Act of 1871, “creates a private

civil remedy for three prohibited forms of conspiracy to interfere with civil rights under that

section.” Montoya v. FedEx Ground Package Sys., Inc., 614 F.3d 145, 149 (5th Cir. 2010).

       58.     Plaintiff must prove the following elements for a claim under § 1985(3): (1) a

conspiracy of two or more persons; (2) for the purpose of depriving, directly or indirectly, a


                                                 32
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 33 of 40




person or class of persons of the equal protection of the laws, or of equal privileges and

immunities under the laws; and (3) an act in furtherance of the conspiracy; (4) which causes

injury to a person or property, or deprives her of a right or privilege of a United States citizen.

See Hilliard v. Ferguson, 30 F.3d 649, 652– 53 (5th Cir. 1994).

       59.       The right to vote in federal elections is a right of national citizenship protected

from conspiratorial interference by the provision of 42 USC § 1985(3) pertaining to conspiracies

to deprive persons of rights or privileges. See 42 USC § 1985(3) (preventing persons from

conspiring to “prevent by force, intimidation, or threat, any citizen who is lawfully entitled to

vote, from giving his support or advocacy in a legal manner”); Means v. Wilson, 522 F.2d 833

(8th Cir. 1975), certiorari denied 424 U.S. 958.

       60.       Voters are legally entitled access to the franchise, and the right to vote is a

fundamental right. Reynolds v. Sims, 377 U.S. 533, 561-562 (1964). This right entitles voters to

access to the franchise free from unreasonable obstacles. See Common Cause Ga. v. Billups, 406

F. Supp. 2d 1326 (N.D. Ga. 2005); see also Veasey v. Perry, 769 F.3d 890 (5th Cir. 2014).

       61.       Defendants have worked in concert with others in threatening criminal

prosecution, an act in furtherance of this conspiracy to deprive access to the franchise from legal,

rightful voters. This has injured Plaintiffs, and this injury has been caused by state officials

acting in concert with others to prevent legal voters from casting a ballot free from fear of risk of

transmission of a deadly illness or criminal retribution.

       62.       Defendant Paxton issued an advisory opinion just as a state court was ruling that

Texas voters are entitled to a mail-in ballot because of the risk of transmission of COVID-19.

Ex. 55 at p.1.     In this advisory opinion, Defendant Paxton wrote: “[T]o the extent third parties

advise voters to apply for a mail-in ballot based solely on fear of contracting COVID-19, such



                                                   33
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 34 of 40




activity could subject those third parties to criminal sanctions imposed by Election Code section

84.0041.” Ex. 55 at p. 5. He also claimed that expanding mail ballot eligibility to all Texans “will

only serve to undermine the security and integrity of our elections.” Defendant Paxton’s

statements operate to discourage voters from seeking mail-in ballots because of their fear of

criminal sanction or victimization by fraud, and have the intention and the effect of depriving

legally eligible voters’ access to the franchise.

        63.      Plaintiffs are likely to succeed on the merits of their claim that Defendant

Paxton’s official actions amount to voter intimidation in violation of Title 42 USC § 1985(3).


                    v. The Defendants Violated the Equal Protection Clause of the 14th
                       Amendment

        64.      The Defendants, who are state actors and/or acting under color or law as

administrators of elections, have violated the Equal Protection Clause of the Fourteen

Amendment by creating an unconstitutional burden on the fundamental right to vote for those

under the age of 65.

        65.      The Defendants, who are state actors and/or acting under color or law as

administrators of elections, have also violated the Equal Protection Clause of the Fourteen

Amendment by creating an unconstitutional, racially discriminatory burden on the fundamental

right to vote.

        66.      The Equal Protection Clause “is essentially a mandate that all persons similarly

situated must be treated alike.” Rolf v. City of San Antonio, 77 F.3d 823, 828 (5th Cir. 1996).

When a “challenged government action classifies or distinguishes between two or more relevant

groups,” courts must conduct an equal protection inquiry to determine the validity of the

classifications. Quth v. Strauss, 11 F.3d 488, 491 (5th Cir. 1993).



                                                    34
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 35 of 40




        67.     First, Defendants have unconstitutionally burdened Plaintiffs’ right to vote as set

forth under the Anderson-Burdick analysis.

        68.     Because voting is a fundamental right (Harper v. Virginia State Bd. Of Elections,

383 U.S. 663, 667 (1966)), state election laws or enactments that place a burden on the right to

vote are evaluated under the Anderson-Burdick analysis. Under that analysis, a court must weigh

“the character and magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate” against “the precise interests put

forward by the State as justifications for the burden imposed by the rule.” Burdick v. Takushi,

504 U.S. at 434. If the burden on the right to vote is severe, a court will apply strict scrutiny.

The classification created by the state must promote a compelling governmental interest and be

narrowly tailored to achieve this interest if it is to survive strict scrutiny. Plyer v. Doe, 457 U.S.

202, 216-17 (1982).

        69.     Under strict scrutiny, Defendants are unable to supply any legitimate or

reasonable interest to justify such a restriction. Defendants’ proffered interests in denying

millions of Texans a mail-in ballot amidst a pandemic are that (1) mail-in ballots are a special

protection for the aged or disabled and (2) mail ballots enable election fraud. Both reasons, even

taken at face-value, fail to outweigh the burden voters will face in exercising their right to vote

before the threat of COVID-19 can be realistically be contained. Anyway, Defendants fail to

explain why, under their advanced interests, that older voters are so highly valued above those of

younger voters that the rampant fraud Defendants claim mail-in voting provides is justified.

        70.     Further, the statutory interpretation espoused by Defendants is not narrowly

tailored enough to serve the proffered interests. Tex. Elec. Code § 82.001, et seq., extends the

“special protection” of a vote by mail-in ballot to not just the aged or disabled but also to voters



                                                  35
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 36 of 40




confined in jail, voters who have been civilly committed for sexual violence, and voters who are

confined for childbirth.

        71.     Second, mail-in ballots have built-in protections to ensure their security, including

many criminal penalties for their misuse—protections that Defendant Paxton has publicly

expressed a willingness to pursue. Tex. Elec. Code § 86.001, et seq. “Even under the least

searching standard of review we employ for these types of challenges, there cannot be a total

disconnect between the State's announced interests and the statute enacted.” Veasey v. Abbott,

830 F.3d 216, 262 (5th Cir. 2016) (citing St. Joseph Abbey v. Castille, 712 F.3d 215, 225–26 (5th

Cir. 2013)).

        72.     Even if this court finds that this statute should receive only rational basis review,

as is appropriate where the burden is found to be more minimal, Defendants cannot proffer any

rational state interest to justify their statutory interpretation. There is no rational state interest in

forcing the majority of its voters to visit polls in-person during a novel global pandemic, thus

jeopardizing their health (and the health of all those they subsequently interact with). There is

certainly no rational interest in fencing out voters under the age of 65 because it would introduce

rampant fraud, while allowing older voters to utilize mail ballots and allowing the alleged

rampant fraud therewith. Nor do Defendants have a rational state interest in fencing out from the

franchise a sector of the population because of the way they may vote. “‘The exercise of rights so

vital to the maintenance of democratic institutions’ . . . cannot constitutionally be obliterated

because of a fear of the political views of a particular group of bona fide residents.” U.S. v. State

of Tex., 445 F. Supp. 1245, 1260 (S.D. Tex. 1978), aff’d sub nom. Symm v. United States, 439

U.S. 1105, 99 S. Ct. 1006, 59 L. Ed. 2d 66 (1979). Furthermore, the state has no interest in




                                                   36
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 37 of 40




allowing a situation where the Attorney General can sow confusion, un-even election

administration and threaten criminal prosecutions on these circumstances.

        73.      Thus, this Court concludes that Defendants, who are state actors and/or acting

under color or law as administrators of elections, have violated the Equal Protection Clause of

the Fourteen Amendment by creating an unconstitutional burden on the fundamental right to vote

for those under the age of 65.

        74.      In addition, this Court concludes that Defendants, who are state actors and/or

acting under color or law as administrators of elections, have also violated the Equal Protection

Clause of the Fourteen Amendment by creating an unconstitutional, racially discriminatory

burden on the fundamental right to vote.

        75.      The Fourteenth Amendment to the U.S. Constitution prohibits states from treating

U.S. citizens differently based on their race.


              b. Without Preliminary Relief, Plaintiffs Are Suffering Irreparable Harm

        76.      This Court concludes Plaintiffs are suffering irreparable harm in the absence of

injunctive relief.

        77.      Voting is a constitutional right for those that are eligible, and the violation of

constitutional rights for even a minimal period of time constitutes irreparable injury justifying

the grant of a preliminary injunction. See Deerfield Med. Ctr. V. City of Deerfield Beach, 661

F.2d 328, 338 (5th Cir. Unit B. Nov. 1981) (citing, e.g. Elrod v. Burns, 427 U.S. 347, 373

(1976); DeLeon v. Perry, 975 F. Supp. 2d 632, 663 (W.D. Tex. 2014), aff’d sum nom. DeLeon v.

Abbot, 791 F3d 619 (5th Cir. 2015) (“Federal courts at all levels have recognized that violation

of constitutional rights constitutes irreparable harm as a matter of law.”); see also Mitchell v.




                                                   37
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 38 of 40




Cuomo, 748 F.2d 804, 806 (2d Cir. 1984) (“When an alleged deprivation of a constitutional right

is involved, most courts hold that no further showing of irreparable injury is necessary.”).

        78.      In addition, forcing voters to unnecessarily risk their lives in order to practice

their constitutional rights while allowing other voters a preferred status so that they do not have

to face this same burden, is also irreparable injury.

        79.      Leaving the elections conditions as they are is itself a harm. TDP and these

individual voters are held up, every day by the conflicting state court order and Paxton’s

guidance. If the Plaintiff voters apply for ballots by mail, right now, as they would otherwise be

entitled to do, they subject themselves to criminal investigation. If they wait, they may miss the

deadline, risk their application or ballot do no travel in the mail timely or otherwise gets held up

with a last minute rush of vote by mail applications. Meanwhile, TDP is unable to counsel and

advise its members as to who can vote in its primary runoff and how.

              c. The Continued Injury if the Injunction is Denied Outweighs Any Harm that
                 Will Result if the Injunction is Granted

        80.      This Court concludes that      any harm to Defendants is outweighed by the

continued injury to Plaintiffs if an injunction does not issue.

        81.      As explained above, the injury Plaintiffs are suffering in the absence of an

injunction, is severe.

        82.      No harm occurs when the State permits all registered, legal voters the right to vote

by utilizing the existing, safe method that the State already allows for voters over the age of 65.


  III. Preliminary Relief Will Serve the Public Interest


        83.      This Court concludes that the injunctive relief that Plaintiffs seek will not disserve

the public interest, and, to the contrary, will serve the public interest because it will protect

                                                   38
          Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 39 of 40




prevent violation of individuals’ constitutional rights and will prevent additional cases of a

deadly infectious disease that has already taken the lives of over a thousand Texans.

        84.     It is “always” in the public interest to prevent violations of individuals’

constitutional rights, Deerfield Med. Ctr., 661 F.2d at 338-39, and it is in the public interest not

to prevent the State from violating the requirements of federal law. Valle del Sol Inc. v. Whiting,

732 F.3d 1006, 1029 (9th Cir. 2013); c.f. Dunn v. Blumstein, 405 U.S. 330, 336 (1972) (stating

that protecting the right to vote is of particular public importance because it is “preservative of

all rights.”) (citing Reynolds v. Sims, 377 U.S. 533, 562 (1964)).

        85.     Moreover, it is the public policy of the State of Texas to construe any

constitutional or statutory provision which restricts the right to vote liberally: “[a]ll statutes

tending to limit the citizen in his exercise of this right should be liberally construed in [the voter’s]

favor.” Owens v. State ex rel. Jennett, 64 Tex. 500, 502 (1885). The public policy the state’s

executive branch attempts to advance in this case does not appear clearly in any state legislative

enactment.

        86.     Thus, an injunction against Defendants will serve the public interest.

                                                      Respectfully submitted,

                                                      TEXAS DEMOCRATIC PARTY

                                                      By:        /s/ Chad W. Dunn
                                                      Chad W. Dunn
                                                      General Counsel
                                                      State Bar No. 24036507
                                                      Brazil & Dunn, LLP
                                                      4407 Bee Caves Road, Suite 111
                                                      Austin, Texas 78746
                                                      Telephone: (512) 717-9822
                                                      Facsimile: (512) 515-9355
                                                      chad@brazilanddunn.com

                                                      K. Scott Brazil
                                                      State Bar No. 02934050
                                                    39
         Case 5:20-cv-00438-FB Document 52 Filed 05/14/20 Page 40 of 40




                                                 Brazil & Dunn, LLP
                                                 13231 Champion Forest Drive, Suite 406
                                                 Houston, Texas 77069
                                                 Telephone: (281) 580-6310
                                                 Facsimile: (281) 580-6362
                                                 scott@brazilanddunn.com

                                                 Dicky Grigg
                                                 State Bar No. 08487500
                                                 Law Office of Dicky Grigg, P.C.
                                                 4407 Bee Caves Road, Suite 111
                                                 Austin, Texas 78746
                                                 Telephone: 512-474-6061
                                                 Facsimile: 512-582-8560
                                                 dicky@grigg-law.com

                                                 Martin Golando
                                                 The Law Office of Martin Golando, PLLC
                                                 SBN #: 24059153
                                                 N. Saint Mary’s, Ste. 700
                                                 San Antonio, Texas 78205
                                                 (210) 892-8543
                                                 martin.golando@gmail.com

                                                 ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing has been sent via

the Court’s electronic filing system to all counsel of record on May 14, 2020.


                                                     /s/ Chad W. Dunn
                                                     Chad W. Dunn




                                                40
